DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Species 1 (claims 1-5, 12, 20) in the reply filed on 04/22/2022 is acknowledged.
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inlet portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "wherein a plurality of fourth heat transfer portions are disposed to be spaced apart from the first heat transfer portion in the direction of the exhaust passage" in the claim. It is unclear if the plurality of fourth heat transfer portions are part of the already claimed fourth heat transfer portion in claim 14.  Examiner interprets as the same. Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 12-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,556,476 to Lei in view of US 2018/0163303 to Lee. 
Claim 1:  Lei discloses a substrate processing apparatus comprising: a process chamber (13 [chamber], Fig. 2-3) in which a processing space for processing a substrate (24 [substrate]) is formed (col. 5, lines 5-10); a substrate support (18 [heater pedestal]) provided in the processing space of the process chamber to support the substrate (col. 5, lines 15-20); and a Shower head and injects a processing gas toward the substrate support (not referenced but disclosed, col. 4, lines 38-45), wherein the substrate support (18) comprises a disk (18) formed in a disk shape (Fig. 4) to support at least one substrate (24), at least one pocket groove (280 [pocket], Fig. 6) which is formed to be concave from an upper surface of the disk in a shape corresponding to the substrate such that at least an edge portion of the substrate is seated therein (see Fig. 6), a free space forming portion (77/78 vacuum grooves]) which is spaced inwardly at a predetermined distance from is an edge of the pocket groove and formed to be concave from at least a part of a bottom surface of the pocket groove (see fig. 4, 6) so as to define a stepped portion (outer portion of 26 [floor of pocket]) that supports at least the edge portion of the substrate and forms a free space below the substrate when the substrate is seated on the stepped portion (see where when 24 is on outer portion of 26, 77/78 is a free space below 24), and an exhaust passage (30 [edge protection system]) which connects an outer circumferential surface of the disk (outer edge of 18) to at least apart of the free space forming portion (77/78, see fig. 6 where they connect via 26).
However Lei does not disclose the shower head is provided in an upper portion of the process chamber to face the substrate support.
Lee discloses the shower head (200 [process gas sprayer], Fig. 1) is provided in an upper portion of the process chamber (100 [process chamber], see Fig. 1) to face the substrate support (101 [susceptor]) for the purpose of providing process gases onto the substrate(s) (para. [0045]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration of the showerhead and support as taught by Lee with motivation to provide gases onto the substrate(s). 
Claim 2: The apparatus of Lei in view of Lee discloses wherein the free space forming portion (77/78, Fig. 4, 6, Lei) includes a first heat transfer portion (center area rings of 26) formed to protrude from a center portion of a bottom surface of the free space forming portion (77/78) to the same height as that of the stepped portion (outer portion of 26) so as to necessarily help heat transfer from the disk to the substrate when the substrate is seated on the stepped portion (see fig. 6).
Claim 3: The apparatus of Lei in view of Lee discloses wherein the free space forming portion (77/78, Fig. 4, 6, Lei) includes a second heat transfer portion (outer central rings of 26) that extends from one side of the first heat transfer portion (center area rings of 26) in a direction of the exhaust passage (30) and is formed to protrude from the bottom surface of the free space forming portion to the same height as that of the stepped portion (outer portion of 26) to help heat transfer from the disk to the substrate when the substrate is seated on the stepped portion (see Fig. 6).
Claim 4: The apparatus of Lei in view of Lee discloses wherein the free space forming portion (77/78, Fig. 4, 6, Lei) includes a third heat transfer portion (outer rings of 26) formed in the exhaust passage (30) to protrude from a bottom surface of the free space forming portion to the same height as that of the stepped portion (outer portion of 26) so as to help heat transfer from the disk to the substrate when the substrate is seated on the stepped portion (see Fig. 6).
Claim 5: The apparatus of Lei in view of Lee discloses wherein the free space forming portion (77/78, Fig. 4, 6, Lei) includes a plurality of lift pin receiving grooves (groove of top of 130 [bores]) which are formed to protrude from a bottom surface of the free space forming portion (77/78) to the same height as that of the stepped portion (outer portion of 26) and each include a through-hole (130) formed to accommodate therein a substrate lift pin (25 [support pins]).
Claims 6-11: (Withdrawn).
Claim 12: The apparatus of Lei in view of Lee discloses wherein the exhaust passage (30, Fig. 6, Lei) has an inlet portion (218 [purge gas manifold]) that is formed on at least a portion in contact with an outer circumferential surface of the disk (outer portion of 18) and is deeper than a bottom surface of the free space forming portion (see fig. 6 where 218 appears to be deeper than bottom of 77/78).
Claim 13: The apparatus of Lei in view of Lee discloses wherein the free space forming portion (77/78, Fig. 4, 6, Lei) includes a first heat transfer portion (center area rings of 26) formed to protrude from a center portion of a bottom surface of the free space forming portion (77/78) to the same height as that of the stepped portion (outer portion of 26) so as to necessarily help heat transfer from the disk to the substrate when the substrate is seated on the stepped portion (see fig. 6).
Claims 14, 15: The apparatus of Lei in view of Lee discloses (claim 14) wherein the free space forming portion (77/78, Fig. 4, 6, Lei) includes a fourth heat transfer portion that is formed to protrude from the bottom surface of the free space forming portion to the same height as that of the stepped portion (outer portion of 26) to help heat transfer from the disk to the substrate when the substrate is seated on the stepped portion and is spaced apart from the first heat transfer portion in a direction of the exhaust passage; (claim 15) wherein a plurality of fourth heat transfer portions are disposed to be spaced apart from the first heat transfer portion in the direction of the exhaust passage.
Claim 17: The apparatus of Lei in view of Lee discloses wherein the free space forming portion (77/78, Fig. 4, 6, Lei) includes a fifth heat transfer portion (outer area rings of 26) that is formed between the stepped portion (outer portion of 26) and the first heat transfer portion (center rings of 26) at the same height as that of the stepped portion (outer portion of 26) and protrudes in a shape of a ring which is open toward a direction of the exhaust passage (see Fig. 6 where they are ring shaped and open toward 30).
Claim 18: The apparatus of Lei in view of Lee discloses wherein the fifth heat transfer portion (outer area rings of 26, Fig. 6, Lei) includes a plurality of lift pin receiving grooves (groove of top of 130 [bores]) formed to be concave from a surface of the fifth heat transfer portion (outer area rings of 26) in a shape corresponding to a substrate lift pin (25) so as to accommodate therein is a plurality of substrate lift pins (25, Fig. 4, 6).
Claim 19: The apparatus of Lei in view of Lee discloses further comprising a cover portion (282 [circumscribing hoop], Fig, ) which covers at least the inlet portion (218) of the exhaust passage (30) such that the inlet portion (218) is in the form of a tunnel (see Fig. 6).
Claim 20: The apparatus of Lei in view of Lee discloses wherein the exhaust passage (30, Fig. 6, Lei) includes an inclined portion (220 [adjacent channel]) with a depth linearly increasing from the free space forming portion (77/78) to the inlet portion (218), between the free space forming portion (77/78) and the inlet portion (218).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Lee as applied to claims 1-5, 12-15, 17-20 above, and further in view of US 2006/0289432 to Morita.
Claim 16: The apparatus of Lei in view of Lee does not disclose wherein some of the fourth heat transfer portions are extended to the outer circumferential surface of the disk to divide the exhaust passage into two sections and the inlet portion of the exhaust passage is divided into two parts by the fourth heat transfer portion.
However Morita discloses wherein portions (21B [support portion], Fig. 16) extend to the outer circumferential surface of the disk (outer portion of 1D [bake plate]) to divide the exhaust passage (27B [exhaust bores]) into two or more sections (see Fig. 16) and the inlet portion (inlet of 27B) of the exhaust passage is divided into two or more parts by the portion (see Fig. 16) for the purpose of exhausting gas from the minute space (para. [0106]) and/or making the heat distribution of the plate/disk more uniform (para. [0108]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the portions and divisions configuration as taught by Morita with motivation to exhaust gas from the minute space and/or make the heat distribution of the plate/disk more uniform.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718